Exhibit 10.1.4 [On Aquila, Inc. Letterhead] August 31, 2007 Steven Helmers, Esq. Mark English, Esq. Black Hills Corporation Great Plains Energy Incorporated 625 Ninth Street 1201 Walnut Rapid City, SD 57709 Kansas City, MO 64106 Re: Partnership Interests Purchase Agreement and Asset Purchase Agreement (collectively, the "Agreements") by and among Aquila, Inc. ("Aquila"), Black Hills Corporation ("Black Hills"), Great Plains Energy Incorporated ("Great Plains") and Gregory Acquisition Corp. ("Gregory") Dear Steve and Mark: Under the terms of the Agreements, as modified by that certain letter dated as of June 29, 2007, Black Hills and Great Plains are to attach schedules setting forth Retained Agreements and Shared Agreements prior to September 1, 2007. We recognize that this deadline may be implausible and therefore propose extending the date set forth under section 2.2(1) and 8.5(d) of the Agreements to October 1, 2007. Of course we will work to assist you in the identification process. If you are in agreement, please sign below on the attached signature page where indicated and return a copy of this letter to me by fax or e-mail. Very truly yours, AQUILA, INC. By:/s/ Christopher M. Reitz Name:Christopher M. Reitz Title:General Counse l Signature Page to August 31, 2007 Letter Agreement ACKNOWLEDGED, CONSENTED TO, AND ACCEPTED BY: BLACK HILLS CORPORATION By:/s/ Steven J. Helmers Name:Steven J. Helmers Title:General Counsel GREAT PLAINS ENERGY INCORPORATED By:/s/ Terry Bassham Name: Terry Bassham Title: Executive Vice President – Finance and Strategic Development and CFO GREGORY ACQUISITION CORP. By:/s/ Mark G. English Name: Mark G. English Title: Secretary and Treasurer 2
